141 U.S. 206 (1891)
GORMAN
v.
HAVIRD.
No. 1296.
Supreme Court of United States.
Submitted March 23, 1891.
Decided May 25, 1891.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF IDAHO.
*207 Mr. John Goode for the motion.
Mr. Samuel Shellabarger and Mr. Jeremiah M. Wilson, opposing.
MR. JUSTICE BROWN delivered the opinion of the court.
While the whole amount of Havird's claim was $5595.47  more than enough to give this court jurisdiction  the sum of $1994.25 was for disbursements in boarding prisoners and in jailor's fees, leaving but $3601.22 as representing the salary, fees and other perquisites of the office. As Havird was sheriff de facto, Gorman, even if he had maintained his suit, could not in any case have recovered of him more than the salary and perquisites of the office, less Havird's lawful disbursements, which, under any view which can be taken of this case, would have reduced his recovery below the sum of $5000. In entering its judgment in this case the Supreme Court evidently *208 had this distinction between disbursements and salary in mind, as the order was that the County Commissioners should issue warrants at once for the amount of fees and expenses, but should not issue warrants for the amount due as salary until after the dismissal of the action of quo warranto in the District Court. It was evidently contemplated that Havird should receive the amount of his disbursements in any event, but that the salary should be withheld until the quo warranto proceedings had been dismissed. This was also a compliance with the Idaho statute, which inhibited only payment of the salary while the contest was pending.
It is true as a general rule that where judgment goes for the defendant, the amount of the plaintiff's claim is the test of jurisdiction; but this rule is subject to the qualification that the demand shall appear to have been made in good faith for such amount. If it appear clearly from the whole record that under no aspect of the case the plaintiff could recover the full amount of his claim, this court will decline to assume jurisdiction of the case. If, for instance, a greater amount than $5000 were claimed in the ad damnum clause of the declaration, and the bill of particulars showed the actual claim to be less, the latter would determine the jurisdiction. Examples of the distinction between the sum demanded and the sum actually in dispute are frequent in the decisions of this court. Lee v. Watson, 1 Wall. 337; Schacker v. Hartford Fire Ins. Co., 93 U.S. 241; Gray v. Blanchard, 97 U.S. 564; Tintsman v. National Bank, 100 U.S. 6; Hilton v. Dickinson, 108 U.S. 165; Jenness v. Citizens' Bank of Rome, 110 U.S. 52; Wabash, St. Louis &c. Railway Co. v. Knox, 110 U.S. 304.
Gauged by the rule laid down in these cases,
It is clear that we have no jurisdiction, and the motion to dismiss will therefore be granted.